—Judgment, Supreme Court, New York County (Jacqueline Silbermann, J.), entered August 20, 1998, which, to the extent appealed from, inter alia, dissolved the marriage between the parties, distributed the marital property and awarded maintenance to the wife, unanimously modified, on the law, the facts and in the exercise of discretion, to the extent of vacating the award for maintenance, and otherwise affirmed, without costs.
The trial court’s award of maintenance to plaintiff wife, although modest, was not sufficiently supported by the record. Plaintiff is a healthy, highly educated professional with extensive work experience. She practices as a psychotherapist and has worked in that capacity without interruption since before her now dissolved marriage to defendant. While it is true that defendant was, by the time of trial, earning more than plaintiff, he nonetheless remained a solo practitioner with a relatively modest, albeit comfortable, income, and we discern from the evidence as to the parties’ respective career prospects no sufficient basis for the trial court’s conclusion that the gap between plaintiff’s and defendant’s respective incomes would continue to widen. In addition, although “ [c] onsideration of the predivorce standard of living is an essential component of evaluating and properly determining the duration and amount of the maintenance award to be accorded a spouse” (Hartog v *21Hartog, 85 NY2d 36, 50-51), there is no indication that, during her marriage, plaintiff became accustomed to a higher standard of living than she had enjoyed before she met defendant or that she has experienced financial problems since her separation from him.
We have considered defendant’s remaining arguments and find them unavailing under the particular circumstances of this case. Concur — Nardelli, J. P., Tom, Lerner, Rubin and Friedman, JJ.